On Motion for Leave to File Second Motion for Rehearing.
Leave to file second motion for rehearing granted, and orders of submission, of reversal, and that overruling motion for rehearing heretofore made by us are all hereby set aside, and the cause transferred to the Court of Civil Appeals for the Seventh Supreme Judicial District at Amarillo, Tex., in accordance with the provisions of sections 1 and 4 of House Bill No. 25 passed by the Thirty-Second Legislature of the state of Texas, and creating said Seventh Supreme Judicial District, and which became effective as per opinion of the Supreme Court in the recent case of So. Pac. Co. v. Sorey, 140 S.W. 334, before this cause was submitted to us. See opinion this day rendered by us in cause No. 7,115, O. B. Carver v. J. B. Ledbetter (withdrawn for want of jurisdiction). *Page 358